Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/585,829 filed on 01/27/2022. This application is a continuation of application No. 16/634,208 filed on 01/27/2020 (now patent US 11,271,675 B2), which is a 371 of PCT/CN2018/095965 filed on 07/17/2018. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10 of US 11,271,675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 11,271,675 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 11,271,675 B2.  

Instant Application 17/585,829
Patent US 11,271,675 B2
1. A downlink control information detecting method, applied to a terminal, comprising: 
obtaining indication information for indicating a candidate downlink control information (DCI) payload size; 
performing blind detection on a physical downlink control channel (PDCCH) and determining a DCI format of DCI transmitted in the PDCCH, according to the candidate DCI payload size indicated by the indication information; and determining the DCI transmitted in the PDCCH according to the DCI format.  
1. A downlink control information detecting method, applied to a terminal, comprising: 
obtaining indication information for indicating a candidate downlink control information (DCI) payload size; and 
according to the candidate DCI payload size indicated by the indication information, performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH; 

wherein the step of according to the candidate DCI payload size indicated by the indication information, 
performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH, comprises: 
performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information, to obtain a bit string; 
parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and 
parsing DCI carried in the bit string according to the DCI format.
2. The method according to claim 1, wherein the step of obtaining indication information for indicating a candidate downlink control information (DCI) payload size, comprises: 
receiving first indication information that is configured and transmitted by a network device; 
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal; 
wherein the step of performing blind detection on a physical downlink control channel (PDCCH), comprises: performing PDCCH blind detection in the corresponding control resource set.  
2. The method according to claim 1, wherein the step of obtaining indication information for indicating a candidate downlink control information (DCI) payload size, comprises: 
receiving first indication information that is configured and transmitted by a network device; 
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal; 
wherein the step of performing blind detection on a physical downlink control channel (PDCCH), comprises: performing PDCCH blind detection in the corresponding control resource set.
3. The method according to claim 2, wherein the step of receiving first indication information that is configured and transmitted by a network device, comprises: receiving, by high layer signaling, the first indication information that is configured and transmitted by the network device.  
3. The method according to claim 2, wherein the step of receiving first indication information that is configured and transmitted by a network device, comprises: receiving, by high layer signaling, the first indication information that is configured and transmitted by the network device.
4. The method according to claim 2, wherein the first indication information is further used to indicate at least one default DCI payload size.  
4. The method according to claim 2, wherein the first indication information is further used to indicate at least one default DCI payload size.
5. The method according to claim 1, wherein the step of performing blind detection on a physical downlink control channel (PDCCH) and determining a DCI format of DCI transmitted in the PDCCH, comprises: 
performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI), to obtain the DCI format of the DCI transmitted in the PDCCH.  
8. The method according to claim 1, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: 

descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining the DCI format of the DCI transmitted in the PDCCH according to a descrambling result.












6. The method according to any one of claim 1, wherein before determining a DCI format of DCI transmitted in the PDCCH, the method further comprises: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format.  
5. The method according to claim 1, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: parsing a specific target field in the bit string, and determining the DCI format of the DCI transmitted in the PDCCH according to a parsing result; or, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, determining whether the bit string comprises a specific target field; when the bit string does not comprise the specific target field, determining that DCI format of the DCI transmitted in the PDCCH is default DCI format; when the bit string comprises the specific target field, parsing the specific target field in the bit string, and determining DCI format of the DCI transmitted in the PDCCH according to a parsed result; or, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: parsing a specific target field in the bit string and descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining DCI format of the DCI transmitted in the PDCCH; or, 
wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format; 
determining the indication field in the bit string according to the correspondence relationship; parsing the indication field and determining the DCI format of the DCI transmitted in the PDCCH according to a parsing result.

7. The method according to claim 6, wherein the step of obtaining a correspondence relationship between the candidate DCI payload size and the DCI format, comprises: obtaining first correspondence relationship information in a predefined manner; wherein the first correspondence relationship information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats; or, receiving second correspondence information that is configured and transmitted by the network device; wherein the second correspondence information is used to indicate a correspondence relationship between the candidate DCI payload size indicated by the indication information and the DCI format.  
6. The method according to claim 3, wherein the step of obtaining a correspondence relationship between the candidate DCI payload size and the DCI format, comprises: obtaining first correspondence relationship information in a predefined manner; wherein the first correspondence relationship information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats; or, receiving second correspondence information that is configured and transmitted by the network device; wherein the second correspondence information is used to indicate a correspondence relationship between the candidate DCI payload size indicated by the indication information and the DCI format.
8. A terminal, comprising: a processor, a memory and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of: 
obtaining indication information for indicating a candidate downlink control information (DCI) payload size; 
performing blind detection on a physical downlink control channel (PDCCH) and determining a DCI format of DCI transmitted in the PDCCH, according to the candidate DCI payload size indicated by the indication information; and determining the DCI transmitted in the PDCCH according to the DCI format.  
10. A terminal comprising: a processor, a memory and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to implement steps of: 
obtaining indication information for indicating a candidate downlink control information (DCI) payload size; and 
according to the candidate DCI payload size indicated by the indication information, performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH; 
wherein when performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH according to the candidate DCI payload size indicated by the indication information the computer program is executed by the processor to implement steps of: 
performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information, to obtain a bit string; 
parsing an indication field in the bit string and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and 
parsing DCI carried in the bit string according to the DCI format.
1. A downlink control information detecting method, applied to a terminal, comprising: 
obtaining indication information for indicating a candidate downlink control information (DCI) payload size; and 
according to the candidate DCI payload size indicated by the indication information, performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH; 
wherein the step of according to the candidate DCI payload size indicated by the indication information, 
performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH, comprises: 
performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information, to obtain a bit string; 
parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and 
parsing DCI carried in the bit string according to the DCI format.

9. The terminal according to claim 8, wherein when obtaining indication information for indicating a candidate downlink control information (DCI) payload size, the computer program is executed by the processor to implement steps of: 
receiving first indication information that is configured and transmitted by a network device; 
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal; 
wherein when performing blind detection on a physical downlink control channel (PDCCH), the computer program is executed by the processor to implement steps of: performing PDCCH blind detection in the corresponding control resource set.  
2. The method according to claim 1, wherein the step of obtaining indication information for indicating a candidate downlink control information (DCI) payload size, comprises: 
receiving first indication information that is configured and transmitted by a network device; 
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal; 
wherein the step of performing blind detection on a physical downlink control channel (PDCCH), comprises: performing PDCCH blind detection in the corresponding control resource set.
10. The terminal according to claim 9, wherein the computer program is executed by the processor to implement steps of: receiving the first indication information that is configured and transmitted by the network device through high layer signaling.  
3. The method according to claim 2, wherein the step of receiving first indication information that is configured and transmitted by a network device, comprises: receiving, by high layer signaling, the first indication information that is configured and transmitted by the network device.
11. The terminal according to claim 9, wherein the first indication information is used to indicate at least one default DCI payload size.  
4. The method according to claim 2, wherein the first indication information is further used to indicate at least one default DCI payload size.
12. The terminal according to claim 8, wherein the computer program is executed by the processor to implement steps of: performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI), to obtain the DCI format of the DCI transmitted in the PDCCH.  
8. The method according to claim 1, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: 

descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining the DCI format of the DCI transmitted in the PDCCH according to a descrambling result.
13. The terminal according to claim 8, wherein before determining a DCI format of DCI transmitted in the PDCCH, the computer program is executed by the processor to implement steps of: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format.  
5. The method according to claim 1, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: parsing a specific target field in the bit string, and determining the DCI format of the DCI transmitted in the PDCCH according to a parsing result; or, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, determining whether the bit string comprises a specific target field; when the bit string does not comprise the specific target field, determining that DCI format of the DCI transmitted in the PDCCH is default DCI format; when the bit string comprises the specific target field, parsing the specific target field in the bit string, and determining DCI format of the DCI transmitted in the PDCCH according to a parsed result; or, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: parsing a specific target field in the bit string and descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining DCI format of the DCI transmitted in the PDCCH; or, 
wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format; 
determining the indication field in the bit string according to the correspondence relationship; parsing the indication field and determining the DCI format of the DCI transmitted in the PDCCH according to a parsing result.

14. The terminal according to claim 13, wherein when obtaining a correspondence relationship between the candidate DCI payload size and the DCI format, the computer program is executed by the processor to implement steps of: obtaining first correspondence relationship information in a predefined manner; wherein the first correspondence relationship information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats; or, receiving second correspondence information that is configured and transmitted by the network device; wherein the second correspondence information is used to indicate a correspondence relationship between the candidate DCI payload size indicated by the indication information and the DCI format.  
6. The method according to claim 3, wherein the step of obtaining a correspondence relationship between the candidate DCI payload size and the DCI format, comprises: obtaining first correspondence relationship information in a predefined manner; wherein the first correspondence relationship information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats; or, receiving second correspondence information that is configured and transmitted by the network device; wherein the second correspondence information is used to indicate a correspondence relationship between the candidate DCI payload size indicated by the indication information and the DCI format.
15. A computer readable storage medium, comprising a computer program stored thereon; 
wherein the computer program is executed by a processor to implement steps of obtaining indication information for indicating a candidate downlink control information (DCI) payload size; 
performing blind detection on a physical downlink control channel (PDCCH) and determining a DCI format of DCI transmitted in the PDCCH, according to the candidate DCI payload size indicated by the indication information; and determining the DCI transmitted in the PDCCH according to the DCI format.  
1. A downlink control information detecting method, applied to a terminal, comprising: 
obtaining indication information for indicating a candidate downlink control information (DCI) payload size; and 

according to the candidate DCI payload size indicated by the indication information, performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH; 

wherein the step of according to the candidate DCI payload size indicated by the indication information, 
performing blind detection on a physical downlink control channel (PDCCH) and determining DCI transmitted in the PDCCH, comprises: 
performing blind detection on the PDCCH according to the candidate DCI payload size indicated by the indication information, to obtain a bit string; 
parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result; and 
parsing DCI carried in the bit string according to the DCI format.
16. The computer readable storage medium according to claim 15, wherein when obtaining indication information for indicating a candidate downlink control information (DCI) payload size, the computer program is executed by the processor to implement steps of 
receiving first indication information that is configured and transmitted by a network device; 
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal; 
wherein when performing blind detection on a physical downlink control channel (PDCCH), the computer program is executed by the processor to implement steps of: performing PDCCH blind detection in the corresponding control resource set.  
2. The method according to claim 1, wherein the step of obtaining indication information for indicating a candidate downlink control information (DCI) payload size, comprises: 
receiving first indication information that is configured and transmitted by a network device; 
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal; 
wherein the step of performing blind detection on a physical downlink control channel (PDCCH), comprises: performing PDCCH blind detection in the corresponding control resource set.
17. The computer readable storage medium according to claim 16, wherein the computer program is executed by the processor to implement steps of: receiving the first indication information that is configured and transmitted by the network device through high layer signaling.  
3. The method according to claim 2, wherein the step of receiving first indication information that is configured and transmitted by a network device, comprises: receiving, by high layer signaling, the first indication information that is configured and transmitted by the network device.
18. The computer readable storage medium according to claim 16, wherein the first indication information is used to indicate at least one default DCI payload size.  
4. The method according to claim 2, wherein the first indication information is further used to indicate at least one default DCI payload size.
19. The computer readable storage medium according to claim 16, wherein the computer program is executed by the processor to implement steps of: performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI), to obtain the DCI format of the DCI transmitted in the PDCCH.  
8. The method according to claim 1, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: 

descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining the DCI format of the DCI transmitted in the PDCCH according to a descrambling result.




























20. The computer readable storage medium according to claim 16, wherein before determining a DCI format of DCI transmitted in the PDCCH, the computer program is executed by the processor to implement steps of: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format.
5. The method according to claim 1, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: parsing a specific target field in the bit string, and determining the DCI format of the DCI transmitted in the PDCCH according to a parsing result; or, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, determining whether the bit string comprises a specific target field; when the bit string does not comprise the specific target field, determining that DCI format of the DCI transmitted in the PDCCH is default DCI format; when the bit string comprises the specific target field, parsing the specific target field in the bit string, and determining DCI format of the DCI transmitted in the PDCCH according to a parsed result; or, wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: parsing a specific target field in the bit string and descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC, and determining DCI format of the DCI transmitted in the PDCCH; or, 
wherein the step of parsing an indication field in the bit string, and determining a DCI format of DCI transmitted in the PDCCH according to a parsing result, comprises: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format; 
determining the indication field in the bit string according to the correspondence relationship; parsing the indication field and determining the DCI format of the DCI transmitted in the PDCCH according to a parsing result.




Claim 1 of the instant application merely broadens the scope of claim 1 of US 11,271,675 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 2-4 and 6-7 of the instant application merely broaden the scope of claims 2-4 and 5-6, respectively, of US 11,271,675 B2. 

Claim 5 of the instant application merely broadens the scope of claim 8 of US 11,271,675 B2. The feature “performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI)”  in claim 5 is easily derivable from the feature “descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC “ in claim 8 of US 11,271,675 B2.

Claim 8 of the instant application merely broadens the scope of claim 10 of US 11,271,675 B2. Features of claim 8 are also obvious variants of a subset of the features in claim 1 of US 11,271,675 B2. Thus, claim 8 of the instant application also broadens the scope of claim 1 of US 11,271,675 B2 

Claims 9-11 and 13-14 of the instant application merely broaden the scope of claims 2-4 and 5-6, respectively, of US 11,271,675 B2. 

Claim 12 of the instant application merely broadens the scope of claim 8 of US 11,271,675 B2. The feature “performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI)”  in claim 5 is easily derivable from the feature “descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC “ in claim 8 of US 11,271,675 B2

Claim 15 of the instant application merely broadens the scope of claim 1 of US 11,271,675 B2. Features of claim 8 are obvious variants of a subset of the features in claim 1 of US 11,271,675 B2. 

Claims 16-18 and 20 of the instant application merely broaden the scope of claims 2-5, respectively, of US 11,271,675 B2. 

Claim 19 of the instant application merely broadens the scope of claim 8 of US 11,271,675 B2. The feature “performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI)”  in claim 5 is easily derivable from the feature “descrambling a cyclic redundancy check (CRC) field in the bit string by means of CRC “ in claim 8 of US 11,271,675 B2

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the “computer readable storage medium” in each one of these claims is not limited to a non-transitory medium. The examiner suggests amending the claims to recite “non-transitory computer readable storage medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by 3GPP R1-1707633 (LG Electronics, 3GPP TSG RAN WG1 Meeting #89, Hangzhou, P.R. China 15th – 19th May 2017; hereinafter “NPL1”).

Regarding claim 1, NPL1 discloses a downlink control information detecting method, applied to a terminal, comprising: obtaining indication information for indicating a candidate downlink control information (DCI) payload size; performing blind detection on a physical downlink control channel (PDCCH) and determining a DCI format of DCI transmitted in the PDCCH, according to the candidate DCI payload size indicated by the indication information; and determining the DCI transmitted in the PDCCH according to the DCI format (Sec. 3: Option 1: UE tries to perform blind decoding attempts for multiple payload sizes for each PDCCH candidate; Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET; Option 3: DCI header including payload size information can be separately sent by gNB…two-stage DCI can be used to support dynamic changes on DCI contents and/or size. Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload. In case, 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size. Considering usage of dynamic DCI contents, especially for subband TPMI for PUSCH, both 1st DCI and 2nd DCI need to be transmitted at least on PDCCH; thus a terminal obtains indication information for indicating a candidate downlink control information (2nd DCI) payload size in the header of the 1st DCI, wherein the 1st DCI has fixed payload size and 2nd DCI has variable DCI payload size, and 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size..).  

Regarding claim 2, NPL1 discloses the limitations of claim 1 as set forth and NPL1 further discloses wherein the step of obtaining indication information for indicating a candidate downlink control information (DCI) payload size, comprises: receiving first indication information that is configured and transmitted by a network device (Sec. 3: Option 3: DCI header including payload size information can be separately sent by gNB (= a network device).); 
wherein the first indication information is used to indicate at least one candidate DCI payload size corresponding to the terminal, or the first indication information is used to indicate at least one candidate DCI payload size corresponding to each control resource set of the terminal (Sec. 3: 1st DCI would include DCI header for 2nd DCI which can indicate the combination of contents and/or their size); 
wherein the step of performing blind detection on a physical downlink control channel (PDCCH), comprises: performing PDCCH blind detection in the corresponding control resource set (Sec. 3, Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET (control resource set)… Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload; because gNB configures a correspondence of candidate PDCCH payload size and CORSET, the blind detection of PDCCH carrying the 2nd DCI is performed in the corresponding CORSET.).  

Regarding claim 4, NPL1 discloses the limitations of claim 2 as set forth, and NPL1 further discloses wherein the first indication information is further used to indicate at least one default DCI payload size (Sec. 3, Option 2: gNB can configure payload size of DCI per PDCCH candidate/search space/CORSET (control resource set)… Considering BD (blind detection) attempts and scheduling flexibility, 1st DCI would have fixed payload in terms of size and contents while 2nd DCI could have variable payload; the 1st DCI with fixed payload is equivalent to a default payload size.).

Claims 8-9 and 11 are rejected on the same grounds set forth in the rejection of claims 1-2 and 4, respectively. Claims 8-9 and 11 recite similar features as in claims 1-2 and 4, respectively, from the perspective of an apparatus for a terminal.

Claims 15-16 and 18 are rejected on the same grounds set forth in the rejection of claims 1-2 and 4, respectively. Claims 15-16 and 18 recite similar features as in claims 1-2 and 4, respectively, from the perspective of a machine readable medium storing instructions to perform the same functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1707824 (MediaTek Inc., 3GPP TSG RAN WG1 Meeting #89, Hangzhou, China, 15th – 19th May 2017; hereinafter “NPL3”).

Regarding claim 3, NPL1 discloses the limitations of claim 2 as set forth. But NPL1 does not disclose wherein the step of receiving first indication information that is configured and transmitted by a network device, comprises: receiving, by high layer signaling, the first indication information that is configured and transmitted by the network device.  
However, in the same field of endeavor, NPL3 discloses that candidate downlink DCI payload sizes may be communicated to a UE by a base station via higher layer signaling so that a UE can perform blind decoding (Sec. 2.2, Option #1: For example, the gNB can configure a set of potential DCI payload sizes for an UE by higher layer signalling. The UE can do blind decoding based on the configured potential DCI payload sizes. In this way, the blind decoding complexity can be decreased significantly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 2, based on the above teaching from NPL3, to derive the limitations of claim 3, because the first indication information includes candidate DCI payload sizes, and the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to reduce the number of blind decodings a mobile terminal has to perform.

Regarding claim 5, NPL1 discloses the limitations of claim 1 as set forth.  But NPL1 does not disclose wherein the step of performing blind detection on a physical downlink control channel (PDCCH) and determining a DCI format of DCI transmitted in the PDCCH, comprises: performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI), to obtain the DCI format of the DCI transmitted in the PDCCH
However, in the same field of endeavor, NPL3 discloses performing cyclic redundancy check (CRC) using a corresponding Radio Network Temporary Identity (RNTI), to obtain the DCI format of the DCI transmitted in the PDCCH (Sec. 2.2, Option 2 and Fig. 3: The gNB has higher flexibility in aggregating multiple DCIs (= multiple DCI formats). Each DCI has an individual CRC. The CRC helps the UE decompose the aggregated DCI to multiple individual DCIs. For example, assume the lengths of DCIs of the 1st DCI to the Nth DCI are n1, n2, …, and nN, respectively. The CRC error checking at the N DCIs can pass only when the UE gets correct values for n1, n2, …, and nN; Fig. 3 illustrates CRC using C-RNTI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teachings from NPL3, to derive the limitations of claim 5, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification so that UE can do blind decoding based on the configured payload sizes such that the number of blind decodings can be reduced significantly.

Claims 10 and 12 are rejected on the same grounds set forth in the rejection of claims 3 and 5, respectively. Claims 10 and 12 recite similar features as in claims 3 and 5, respectively, from the perspective of an apparatus for a terminal.

Claims 17 and 19 are rejected on the same grounds set forth in the rejection of claims 3 and 5, respectively. Claims 17 and 19 recite similar features as in claims 3 and 5, respectively, from the perspective of a machine readable medium storing instructions to perform the same functions.

 Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP R1-1701118 (Ericsson, 3GPP TSG-RAN WG1 Ad hoc NR Meeting, Spokane, USA, January 16 – 20, 2017; hereinafter “NPL2”).

Regarding claim 6, NPL1 discloses the limitations of claim 1 as set forth. But NPL1 does not disclose wherein before determining a DCI format of DCI transmitted in the PDCCH, the method further comprises: obtaining a correspondence relationship between the candidate DCI payload size and the DCI format.  
However, in the same field of endeavor, NPL2 discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 as applied to claim 1, based on the above teachings from NPL2, to derive the limitations of claim 6, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to reduce the number of blind decodings a mobile terminal has to perform.

Claim 13 is rejected on the same grounds set forth in the rejection of claim 6. Claim 13 recites similar features as in claim 6, from the perspective of an apparatus for a terminal.

Claim 20 is rejected on the same grounds set forth in the rejection of claim 6. Claim 20 recites similar features as in claim 6, from the perspective of an apparatus for a machine readable medium storing instructions to perform the same functions.

 Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1, in view of NPL2, and further in view of NPL3.

Regarding claim 7, NPL1 and NPL2 disclose the limitations of claim 6 as set forth, and NPL2 further discloses blind detection of PDCCH, wherein a DCI header includes a bit string for indicating the DCI payload size (Sec. 2 and Fig. 1: Blind decoding of PDCCH candidates and DCI formats is used in LTE. This principle can advantageously be reused in NR although the number of blind decoding attempts should preferably be kept low. In LTE, the number of different DCI formats are fairly large and many of them differ in payload size with just a few bits. One possibility to simplify this structure could be to define a relatively small number of DCI payload sizes (e.g. 30, 60, 90 bits, possibly depending on the UE bandwidth) and have a small header of a few bits indicating how the remaining bits should be interpreted (Figure 1).). A skilled artisan would have been able to apply this teaching to recognize that each payload size corresponds to a different DCI Format, and that the “few bits” in the DCI header are equivalent to an indication field in the DCI to indicate the DCI payload size and corresponding DCI format, and thus obtain a correspondence relationship between the candidate DCI payload size and the DCI format.
But, NPL1 and NPL2 do not disclose obtaining first correspondence relationship information in a predefined manner; wherein the first correspondence relationship information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats; or, receiving second correspondence information that is configured and transmitted by the network device; wherein the second correspondence information is used to indicate a correspondence relationship between the candidate DCI payload size indicated by the indication information and the DCI format
However, in the same field of endeavor, NPL3 discloses that candidate downlink DCI payload sizes may be communicated to a UE by a base station via higher layer signaling in a predefined manner (Sec. 2.2, Option #1: For example, the gNB can configure a set of potential DCI payload sizes for an UE by higher layer signalling. The UE can do blind decoding based on the configured potential DCI payload sizes. In this way, the blind decoding complexity can be decreased significantly.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 6, based on the above teachings from NPL3, to derive “obtaining first correspondence relationship information in a predefined manner; wherein the first correspondence relationship information is used to indicate correspondence relationship between all candidate DCI payload sizes and DCI formats”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to reduce the number of blind decodings a mobile terminal has to perform.
The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (obtaining first correspondence relationship information in a predefined manner) which anticipates the genus (MPEP 2131.02).

Claim 14 is rejected on the same grounds set forth in the rejection of claim 7. Claim 14 recites similar features as in claim 7, from the perspective of an apparatus for a terminal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Baldemair et al. (US 20110292887 A1) – Blind detection of PDCCH with variable DCI payload size.
Kim et al. (US 20130010714 A1) – Performing blind detection on a PDCCH and determining DCI transmitted in the PDCCH

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471